On November 7, 2005, the defendant was sentenced as follows: Count I: Ten (10) years in the Montana State Prison, with four (4) years suspended, for the offense of Criminal Mischief, a felony; Count II: A commitment to the Valley County Jail for a period of one (1) year, with six (6) months suspended, for the offense of Stalking, a misdemeanor; and Count III: A commitment to the Valley County Jail for a period of one (1) year, with six (6) months suspended, for the *33offense of Partner or Family Member Assault, a misdemeanor. Counts I, II and III shall run concurrently with each other.
On May 7, 2009, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant appeared via videoconference and was represented by Eric Olson. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that “the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 7th day of May, 2009.
DATED this 21st day of May, 2009.
Chairperson, Hon. Stewart Stadler, Member, Hon. Blair Jones and Member, Richard Simonton.